Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 30th, 2020, has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eckel et al (US 4,877,673 A).
With regards to claim 1, Eckel discloses an L-shaped extruded edge-protector made of only polyethylene (i.e., a pure solid resin part that is made of resin only) (Eckel: Figs. 2 and 4). The edge-protector has an asymmetrical thickness in a width direction (i.e., an asymmetrical shape in a thickness direction, and in a width direction, such that a thickened portion is formed thereon) as given in an annotated version of Figure 2 of Eckel depicted below (Eckel: Fig. 2). In addition, it is clear that the edge 


    PNG
    media_image2.png
    209
    292
    media_image2.png
    Greyscale
[AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: textbox (Thickened portion)]








With regards to claim 2, the edge protector of Eckel is configured to be connected to an article W having an edge, and based on the construction of the edge protector, it is clear that it protects an the article along a longitudinal direction (Eckel: Figs. 2 and 4).
With regards to claim 3, the edge protector has first and second band plates which form an integral unit, wherein the thickened portion is defined by the location at which the first and second band plates overlap (Eckel: Figs. 2 and 4). The width of the first band plate is essentially the same as the width of the entire edge protector (Eckel: Figs. 2 and 4). With respect to the phrase “mated and joined to,” it is noted that this phrase constitutes product-by-process language. Such language does not limit product claims to the recited steps, but rather, only the structure implied by those steps. In the present case, it is noted that “mated and joined to” includes any structure conceivably formed by mating and joining of two band plates. Technically, it is possible to form an integral structure through mating and 

    PNG
    media_image2.png
    209
    292
    media_image2.png
    Greyscale
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (First Band Plate)][AltContent: textbox (Second Band Plate)][AltContent: textbox (Thickened portion defined by overlap of first and second band plates)]








With regards to claim 6, the edge protector of Eckel is L-shaped in its cross-section, its cross-section being widthwise based on Figures 2 and 4 of Eckel (Eckel: Figs. 2 and 4).
With regards to claim 13, the band plate shape extends in the longitudinal direction, and therefore, the band plate shape is taken to be substantially linear (Eckel: Figs 4).








Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Eckel et al as applied to claim 3 above.
With regards to claim 12, Eckel discloses an edge protector in accordance with the structure recited in present claim 1 (see above discussion). From Figure 2 of Eckel, it can be estimated that the width of the thickened portion is about a fifth to a quarter (i.e., 0.2 to 0.25) the width of the overall edge protector (Eckel: Fig. 2). This width overlaps, or at worst, is substantially close to, the claimed endpoint of “about 0.3.” Instances of overlapping and/or substantially close ranges have been held to establish a prima facie case of obviousness. See MPEP 2144.05. It is further noted that Eckel does not expressly disclose a value for the width of the thickened portion. However, it is submitted that a skilled artisan practicing the invention would have found widths suggested within the Figures of Eckel obvious to select (i.e., given that Eckel does not numerically describe a width, a person of ordinary skill would have looked to portions of Eckel from which a suitable width could be gleaned, which in this case, are Eckel’s Figures). 





Response to Arguments
Applicant’s arguments with respect to the Sakonjo reference have been considered and are found persuasive. Sakonjo does not teach a pure solid resin part that is made of resin only. In addition, the structure of Sakonjo requires it be made of a fiber-reinforced composite material, and therefore, modification of Sakonjo’s structure to meet the present claims would have resulted in the structure being inoperable for its intended purpose. Therefore, the rejection over Sakonjo has been withdrawn. However, new grounds of rejection are made over Eckel et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/E.W./
Examiner, Art Unit 1783
/TRAVIS M FIGG/               Primary Examiner, Art Unit 1783